Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/10/2022.  Claims 2-5, 9, 10, and 13-19 are pending.  Claims 2 is independent.  Claims 1, 6-8, 11, and 12 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2-5, 9, 10, 13, 14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andrulitis (US Pat. No.: 6,319,231).
Regarding claims 2-5, 9, 10, 13, 14, 17, and 18, Andrulitis discloses a connection system (the connection system shown in Fig. 10 is fully capable of detachably affixing a hollow cylindrical component, such as 1010, at a recess in a part of a patient's body), comprising: an annular element (the annular element as shown in the figure below similar to 112 or 226 in Figs. 1-3) that has a groove (the groove shown as shown in the figure below similar to 228 in Figs. 2-3) extending azimuthally around at least sections of an outer jacket surface (outer surface of the annular element) thereof; a guide element (the guide element as shown in the figure below similar to the combination of 116 and 250 shown in Figs. 2-3), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component with respect to the annular element (similar to what is described in Figs. 2-3), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (similar to what is described in Figs. 2-3); and a spring element (the spring element shown in the figure below similar to 238 in Figs. 1-3, the identified spring or the retaining ring 238 is a spring because it is resilient and has a biased configuration and rest configuration), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state (similar to what is shown and described in Fig. 2, such that the spring element moves is movably guided in the guide element exclusively in a radial direction which is perpendicular to the axial direction), the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (similar to what is shown and described in Figs. 2-3 and Col. 5, lines 25-42), wherein, in both a connected state and unconnected state of the annular element and the guide element, the guide element and the spring element are connected to the hollow cylindrical component (Fig. 10 shows the connected state.  The unconnected stated is similar to what is shown in Fig. 2) and the annular element is provided for connection or coupling to an edge of the recess by way of a suture ring (the annular element is fully capable to connect or couple to an edge of the recess by coupling to a different suture ring depending on how the suture ring is connected to the connection system); wherein the spring element protrudes on only one side beyond the guide element radially with Page 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020respect to the axial direction (similar to what is shown and described in Figs. 1-3, the spring element protrudes on only one side beyond the guide element radially with Page 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020respect to the axial direction with elements 810, 812, Figs. 1-3 and 5) and is pressable radially from this side into the guide element (similar to what is shown and described in Figs. 1-3 and 5, the spring element is fully capable to be pressed radially from this side into the guide element because the spring element is capable of extending radially outward and inward from that side at least partially in and out of the guide, Fig. 2.  As part of 810, 812 of the spring extends out of the guide, it is fully capable to be pressed into the guide as element 226 passes through the spring, Figs. 2-3); wherein the spring element is elastically deformable within the guide element between a locked state (similar to what is shown and described in Fig. 3) and an unlocked state (similar to what is shown and described in Fig. 2) in which it does not plunge into the groove of the annular element (similar to what is shown and described in Figs. 2-3 and Col. 5, lines 25-42); wherein the spring element protrudes from the guide element at least partially, such that an elastic deformation is induced manually from outside (similar to what is shown and described in Figs. 3, 5, and 8, the elastic deformation is induced manually from outside); wherein the spring element is radially slidable into the guide element in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element (similar to what is shown and described in Figs 2 and 3; the spring element is radially slidable into or further into the guide element from the position shown in Figure 2 to the position shown in Fig. 3 in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element.  The part of 810, 812 of the spring is first pushed/slid radially outward of the guide element as element 226 moves through the guide element.  Then, the parts of 810, 812 of the spring which has been pushed/slid radially outward of the guide element slide radially into the guide to lock the spring element and the guide element and annular element); wherein the spring element has arms (each half side of the spring forms an arm) which are slidable into the groove at least to a point at which the arms plunge into the groove of the annular element of the guide element (similar to what is shown and described in Figs. 2, 3, and 5); wherein the guide element has a recess (see figure below) in which the spring element is radially moveable against a fixed stop (the wall in the recess act as a fixed stop, see figure below) of the guide element; wherein the spring element snaps into a locked position by way of a snap-in hook (similar to what is shown or described in Figs. 2-4; either the whole open ring of 238 serves as a hook or half of the open ring of 238 serves as a hook which snaps into engagement within the groove 234 to lock 112 and 116, Figs. 2-4 and Col. 5, lines 25-42); wherein the snap-in hook is unlockable by application of pressure onto a pressure piece (similar to what is shown and described in Fig. 8; 810, 812, Fig. 8 and Col. 7, lines 36-48); wherein the element that is provided for connecting or coupling to the edge of the recess is connected or connectable to the suture ring that is connected directly to the edge (the element that is fully capable of connecting or coupling to the edge of the recess is fully capable to be connect to the suture ring that is connected directly to the edge); wherein the suture ring is fully capable to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread (he suture ring is fully capable to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread).

    PNG
    media_image1.png
    681
    597
    media_image1.png
    Greyscale


Claim(s) 2-5, 9, 10, 13-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Callaway et al. (US Pub. No.: 2012/0226096).
Regarding claims 2-5, 9, 10, 13-15, 17, and 18, Callaway discloses a connection system (the connection system shown in Figs. 11A-16 is fully capable to be detachably affixing a hollow cylindrical component, e.g. 152, at a recess in a part of a patient's body), comprising: an annular element (120, Figs. 11A and 15A-16) that has a groove (the groove formed on the outer surface of 120 at 124, Figs. 11A and 15A-16) extending azimuthally around at least sections of an outer jacket surface (outer surface of 120, Figs. 11A and 15A-16) thereof; a guide element (250, Fig. 14A), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component (152, Figs. 11B, 15A, and 15B)  with respect to the annular element (element 250 is displaceable with respect to 120 along the axis direction of 152, Fig. 15A), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (Figs. 15A-15B); and a spring element (200, Figs. 13A-16, clip 200 is a spring element because it has resilient arms movable between a locked position and a unlocked position, Para. [0122]), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state, the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (Figs. 14B and 14C and Paras. [0122]-[0130]), wherein, in both a connected state and an unconnected state of the annular element and the guide element, the guide element and the spring element are connected to the hollow cylindrical component (152, Figs. 15A-15C, the guide element 250 and the spring element 200 are connected to 152 in both a connected state and an unconnected state of the annular element and the guide element as shown in Figs. 15C and 15A) and the annular element (120, Figs. 11A and 15C) is provided for connection or coupling to an edge of the recess by way of a suture ring (120 is provided for connection or coupling to an edge of the recess by way of a suture ring 122, Fig. 11A and 15C and Para. [0110]); wherein the spring element protrudes on only one side beyond the guide element radially withPage 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020 respect to the axial direction and is pressable radially from this side into the guide element (the spring element protrudes on only one side beyond the guide element radially withPage 2 of 7Serial No. 16/940,132Application Filed: July 27, 2020 respect to the axial direction and is pressable radially from this side into the guide element in the position/configuration shown in Fig. 15B or Fig. 14B); wherein the spring element is elastically deformable within the guide element between a locked state and an unlocked state in which it does not plunge into the groove of the annular element (Paras. [0122]-[0130]); wherein the spring element protrudes from the guide element at least partially, such that an elastic deformation is induced manually from outside (Fig. 15B or Fig. 14B); wherein the spring element is radially slidable into the guide element in order to plunge into the groove of the annular element and mutually lock the spring element and the guide element (Figs. 14B-15C and Paras. [0122]-[0130]); wherein the spring element has arms (arms 214, Fig. 13A) which are slidable into the groove at least to a point at which the arms plunge into the groove of the annular element of the guide element (Paras. [0122]-[0130]); wherein the guide element has a recess in which the spring element is radially moveable against a fixed stop (the wall on 160 acts as a fixed stop that prevent the spring element to move radially through the other side of 250, Figs. 11B,14A, and 14B) of the guide element; wherein the spring element snaps into a locked position by way of a snap-in hook (hook-like arm, Figs. 13A and 13B and Paras. [0122]-[0130], the spring element 200 snaps into a locked position by way of a snap-in hook, e.g. a hook-like arm); wherein the snap-in hook is unlockable by application of pressure onto a pressure piece (Para. [0130], the snap-in hook is unlockable by application of pressure onto a pressure piece/proximal part of 200); wherein the spring element comprises elastically resilient components made of a metal (titanium Paras. [0121], [0122], [0124] and [0163]); wherein the element that is provided for connecting or coupling to the edge of the recess is connected or connectable to the suture ring that is connected directly to the edge (Para. [0110]); wherein the suture ring is configured to be secured to organic tissue at the edge of the recess by a sutured connection comprising thread (Para. [0110])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Callaway et al. (US Pub. No.: 2012/0226096).
Regarding claims 15 and 16, Andrulitis discloses all the limitations of claim 2 as taught above and further discloses that the spring element comprises elastically resilient components and is elastically expandable radially with respect to the axial direction of the cylindrical component (Figs. 2-4 and Col. 5, lines 25-42, the spring element comprises elastically resilient components and is elastically expandable radially with respect to the axial direction of the cylindrical component because is it has a biased configuration and rest configuration).  However, Andrulitis does not specifically disclose that the elastically resilient components are made of a plastic or a metal; wherein the spring element is made entirely of such a resilient material.
Callaway teaches, in the same field of endeavor (medical connection system), a spring element (70, Fig. 3) made entirely of an elastically resilient metal (metal wire, Para. [0071]).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the spring element of Andrulitis to be made entirely of an elastically resilient metal as taught by Callaway, since it has been held to be within the generally skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Porier et al. (US Pat. No.: 4,118,806).
Regarding claim 19, Andrulitis discloses all the limitations of claim 2 as taught above but fails to disclose that the annular element, the guide element, and/or the spring element comprises titanium alloy, hard silicone, and/or a polyurethane.
Porier teaches, in the same field of endeavor (medical connection system), an annular element or guide element (18, Fig. 1 or an annular or guide element, e.g. 222 or 174) formed of titanium alloy (Col. 5, lines 7-14) and/or polyurethane (Col. 6, lines 30-33, such that elements are coated with polyurethane).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the annular element and/or the guide element of Andrulitis to be formed of titanium alloy and/or polyurethane as taught by Porier, since it has been held to be within the generally skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrulitis (US Pat. No.: 6,319,231) as applied to claim 2 above, and further in view of Porier et al. (US Pat. No.: 4,118,806).
Regarding claim 19, Andrulitis discloses all the limitations of claim 2 as taught above but fails to disclose that the annular element, the guide element, and/or the spring element comprises titanium alloy, hard silicone, and/or a polyurethane.
Porier teaches, in the same field of endeavor (medical connection system), components of a vascular connection system exposed to body fluid are coated with polyurethane (Col. 6, lines 30-33)
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify components/elements of the connection system of Andrulitis that are exposed to bodily fluid to be coated polyurethane or comprise a polyurethane coating as taught by Porier in order to protect the components/elements of the connection system that are exposed to bodily fluid.  In the modified device, the annular and/or guide element comprises polyurethane.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 9, 10, and 13-19 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 5-6 of the remarks, Andrulitis discloses a connection system (the connection system shown in Fig. 10 is fully capable of detachably affixing a hollow cylindrical component, such as 1010, at a recess in a part of a patient's body), comprising: an annular element (the annular element as shown in the figure below similar to 112 or 226 in Figs. 1-3) that has a groove (the groove shown as shown in the figure below similar to 228 in Figs. 2-3) extending azimuthally around at least sections of an outer jacket surface (outer surface of the annular element) thereof; a guide element (the guide element as shown in the figure below similar to the combination of 116 and 250 shown in Figs. 2-3), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component with respect to the annular element (similar to what is described in Figs. 2-3), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (similar to what is described in Figs. 2-3); and a spring element (the spring element shown in the figure below similar to 238 in Figs. 1-3, the identified spring or the retaining ring 238 is a spring because it is resilient and has a biased configuration and rest configuration), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state (similar to what is shown and described in Fig. 2, such that the spring element moves is movably guided in the guide element exclusively in a radial direction which is perpendicular to the axial direction), the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (similar to what is shown and described in Figs. 2-3 and Col. 5, lines 25-42), wherein, in both a connected state and unconnected state of the annular element and the guide element, the guide element and the spring element are connected to the hollow cylindrical component (Fig. 10 shows the connected state.  The unconnected stated is similar to what is shown in Fig. 2.  In both a connected state and unconnected state of the annular element and the guide element, the guide element and the spring element are connected to the hollow cylindrical component) and the annular element is provided for connection or coupling to an edge of the recess by way of a suture ring (the annular element is fully capable to connect or couple to an edge of the recess by coupling to a different suture ring depending on how the suture ring is connected to the connection system).

    PNG
    media_image1.png
    681
    597
    media_image1.png
    Greyscale

Also, Callaway discloses a connection system (the connection system shown in Figs. 11A-16 is fully capable to be detachably affixing a hollow cylindrical component, e.g. 152, at a recess in a part of a patient's body), comprising: an annular element (120, Figs. 11A and 15A-16) that has a groove (the groove formed on the outer surface of 120 at 124, Figs. 11A and 15A-16) extending azimuthally around at least sections of an outer jacket surface (outer surface of 120, Figs. 11A and 15A-16) thereof; a guide element (250, Fig. 14A), which is displaceable, before fixation, in an axial direction of the hollow cylindrical component (152, Figs. 11B, 15A, and 15B)  with respect to the annular element (element 250 is displaceable with respect to 120 along the axis direction of 152, Fig. 15A), wherein the guide element and the annular element are slidable into one another at least partially in the axial direction (Figs. 15A-15B); and a spring element (200, Figs. 13A-16, clip 200 is a spring element because it has resilient arms movable between a locked position and a unlocked position, Para. [0122]), which is movably guided in the guide element exclusively perpendicular to the axial direction in such a way that, to establish a fixed state, the spring element plunges at least partially into the groove of the annular element and therefore mutually locks the annular element and the guide element in the axial direction (Figs. 14B and 14C and Paras. [0122]-[0130]), wherein, in both a connected state and an unconnected state of the annular element and the guide element, the guide element and the spring element are connected to the hollow cylindrical component (152, Figs. 15A-15C, the guide element 250 and the spring element 200 are connected to 152 in both a connected state and an unconnected state of the annular element and the guide element as shown in Figs. 15C and 15A) and the annular element (120, Figs. 11A and 15C) is provided for connection or coupling to an edge of the recess by way of a suture ring (120 is provided for connection or coupling to an edge of the recess by way of a suture ring 122, Fig. 11A and 15C and Para. [0110]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771